                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES HARRIS,                                 :       Civil No. 3:20-cv-631
                                                :
                Plaintiff                       :       (Judge Mariani)
                                                :
                v.                              :
                                                :
UNITED STATES OF AMERICA, et al.,               :
                                                :
                Defendants                      :

                                          MEMORANDUM

        Plaintiff Charles Harris (“Harris”), an inmate confined at the United States

Penitentiary, Allenwood, in White Deer, Pennsylvania (“USP-Allenwood”), initiated this

action pursuant to the Federal Tort Claims Act (“FTCA”). (Doc. 1). Named as Defendants

are the United States and the Federal Bureau of Prisons (“BOP”).1 (Id.). Presently pending

before the Court is the United States’ motion for judgment on the pleadings. (Doc. 16). For

the reasons set forth below, the Court will grant the motion.

I.      Factual Background & Procedural History

        Harris alleges that on February 22, 2019, he tripped on a raised area of the main

sidewalk at USP-Allenwood when he was walking from his housing unit to a computer class




        1    The only proper party to a claim under the FTCA is the United States. See CNA v. United
States, 535 F.3d 132, 138 n. 2 (3d Cir. 2008) (“The Government is the only proper defendant in a case
brought under the FTCA.”). Thus, the Court will dismiss the Federal Bureau of Prisons as a Defendant in
this action.
in the education department. (Doc. 1, pp. 1, 3). When he fell, Harris allegedly twisted his

right foot/ankle. (Id. at p. 3). Harris asserts that another inmate saw him fall. (Id.).

       On February 25, 2019, Harris presented to sick call and was informed that he would

be treated by a foot doctor outside of the prison. (Id.). Harris underwent an x-ray which

revealed a fracture in his right foot. (Id.). His leg and foot were placed in a cast and he

used a wheelchair during the recovery process. (Id.). After the cast was removed, Harris’

foot was placed in a walking boot. (Id. at p. 4). As a result of the fall, Harris asserts that he

has chronic pain and lost full movement of his foot. (Id. at p. 5).

       Harris contends that USP-Allenwood was built approximately a quarter century ago,

with numerous uneven areas in the sidewalks that have developed over time. (Id. at pp. 4,

8). He alleges that these uneven areas create a risk for staff members and inmates, who

walk on the sidewalks every day. (Id. at pp. 4, 5, 9). Because prison staff members use the

sidewalks on a daily basis, Harris contends that they are familiar with the condition of the

sidewalks and the particular defect over which Harris claims he tripped. (Id. at p. 5). Harris

alleges that the BOP “had notice of the dangerous condition” before the date of his incident,

because other prisoners and staff members previously fell, tripped, or stumbled in the same

location. (Id. at p. 4).

        The United States moves for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). (Doc. 16). The motion is fully briefed and ripe for disposition.




                                                2
II.    Legal Standard

       Federal Rule of Civil Procedure 12(c) provides that, “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” FED. R. CIV. P. 12(c). “A motion for judgment on the pleadings based on the

defense that the plaintiff has failed to state a claim is analyzed under the same standards

that apply to a Rule 12(b)(6) motion.” Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir.

2017). To succeed on a motion for judgment on the pleadings, a movant must show “there

are no material issues of fact, and he is entitled to judgment as a matter of law.” Id. (quoting

Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005) (citing Soc’y Hill Civic

Ass’n v. Harris, 632 F.2d 1045, 1054 (3d Cir. 1980)). When deciding a motion for judgment

on the pleadings, a court must accept the non-moving party’s factual allegations as true and

draw all reasonable inferences in the non-moving party’s favor. Id. at 418. Additionally,

when ruling on motion for judgment on the pleadings, the court reviews the complaint,

answer, and any written instruments and exhibits attached to the pleadings. 2 Moore’s Fed.

Practice Civil § 12.38 (2004).

III.   Discussion

       The Federal Tort Claims Act provides that “the United States shall be liable,

respecting the provisions of this title relating to tort claims, in the same manner and to the

same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. The




                                               3
substantive state law where the tortious conduct occurs, in this instance, Pennsylvania,

governs a FTCA claim. See Sosa v. Alvarez-Machain, 542 U.S. 692, 700 (2004).

         Under Pennsylvania law, to establish a cause of action for negligence, the plaintiff

must prove the following elements: (1) a duty or obligation recognized by law; (2) a breach

of that duty; (3) a causal connection between the conduct and the resulting injury; and, (4)

actual damages. See Northwestern Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 139 (3d

Cir. 2005) (citing In re TMI, 67 F.3d 1103, 1117 (3d Cir. 1995)); see also Farabaugh v. Pa.

Turnpike Comm’n, 911 A.2d 1264, 1272-73 (Pa. 2006). “The standard of care a possessor

of land owes to one who enters upon the land depends upon whether the person entering is

a trespass[e]r, licensee, or invite.” Carrender v. Fitterer, 503 Pa. 178, 469 A.2d 120, 123

(Pa. 1983). Under Pennsylvania law, inmates are treated as invitees. Wilkerson v. United

States, Civil No. 4:07-CV-2228, 2010 WL 1462542, *5 (M.D. Pa. Apr. 9, 2010). With

respect to conditions on the land which are known to or discoverable by the possessor, the

possessor is subject to liability only if he:

   (a) knows or by the exercise of reasonable care would discover the condition,
       and should realize that it involves an unreasonable risk of harm to such
       invitee, and

   (b) should expect that they will not discover or realize the danger, or will fail to
       protect themselves against it, and

   (c) fails to exercise reasonable care to protect them against the danger.

Carrender, 469 A.2d at 123 (quoting Restatement (Second) of Torts § 343). If “both the

condition and the risk are apparent to and would be recognized by a reasonable man, in the
                                                4
position of the visitor, exercising normal perception, intelligence, and judgment,” then under

Pennsylvania law there is no liability. Id. Further, “the law of Pennsylvania does not impose

liability if it is reasonable for the possessor to believe that the dangerous condition would be

obvious to and discovered by his invitee.” Atkins v. Urban Redev. Auth. of Pittsburgh, 489

Pa. 344, 414 A.2d 100, 104 (Pa. 1980) (quoting Palenscar v. Michael J. Bobb, Inc., 439 Pa.

101, 266 A.2d 478, 480 (Pa. 1970)).

       In the instant action, the United States argues that the condition of the sidewalk was

a known and obvious danger and, therefore, not a breach of the government’s duty. This

Court agrees.

       “A danger is deemed to be ‘obvious’ when ‘both the condition and the risk are

apparent to and would be recognized by a reasonable man, in the position of the visitor,

exercising normal perception, intelligence, and judgment.’” Carrender, 469 A.2d at 123

(quoting Restatement § 343A cmt. b). “For a danger to be ‘known,’ it must ‘not only be

known to exist, but . . . also be recognized that it is dangerous and the probability and

gravity of the threatened harm must be appreciated.’” Id. at 124 (quoting Restatement §

343A cmt. b). Generally, “[t]he location of the accident is the most relevant consideration,

because no duty exists if the invitee knows: (1) the actual conditions; (2) the activities

carried on; and (3) the dangers involved in either.” Campisi v. Acme Markets, Inc., 915 A.2d

117, 120-21 (Pa. Super. Ct. 2006) (citing Restatement § 343A cmt. e2).


       2   Comment (e) states:
                                                5
       “It is hornbook law in Pennsylvania that a person must look where he is going.”

Graham v. Moran Foods, Inc., No. 11-239, 2012 WL 1808952, at *4 (E.D. Pa. May 18,

2012) (quoting Villano v. Sec. Sav. Ass’n, 407 A.2d 440, 441 (Pa. Super. Ct. 1979)); see

also Rogers v. Max Azen, Inc., 16 A.2d 529, 529 (Pa. 1940) (“[W]here one is injured as the

result of a failure on his part to observe and avoid an obvious condition which ordinary care

for his own safety would have disclosed, he will not be heard to complain.”).

       Here, Harris’ own allegations reveal that the condition of the sidewalk was obvious to

a reasonably attentive invitee, and that Harris was aware of the sidewalk condition and

appreciated the risks of traversing it. He alleges that prison staff and inmates use the

sidewalks daily and the uneven condition of the sidewalk is common knowledge at USP-

Allenwood. He further alleges that, prior to his fall, other inmates and prison staff members

fell, tripped, and stumbled in the same area on the main sidewalk. Thus, Harris

acknowledges that he knew the condition of the main sidewalk because he walked on it

every day and because of prior incidents on the sidewalk. (Doc. 1, pp. 3-5, 8, 9; Doc. 20,



       In the ordinary case, an invitee who enters land is entitled to nothing more than knowledge
       of the conditions and dangers he will encounter if he comes. If he knows the actual
       conditions, and the activities carried on, and the dangers involved in either, he is free to
       make an intelligent choice as to whether the advantage to be gained is sufficient to justify
       him in incurring the risk by entering or remaining on the land. The possessor of the land
       may reasonably assume that he will protect himself by the exercise of ordinary care, or
       that he will voluntarily assume the risk of harm if he does not succeed in doing so.
       Reasonable care on the part of the possessor therefore does not ordinarily require
       precautions, or even warning, against dangers which are known to the visitor, or so
       obvious to him that he may be expected to discover them.

Restatement (Second) of Torts § 343A cmt. e.
                                                    6
pp. 4, 6; Doc. 22, p. 2). Because Harris, as the invitee, knew the actual condition of the

sidewalk, the activities carried on, and the potential dangers, he failed to trigger a duty on

the part of the United States. Consequently, the United States is entitled to judgment on the

pleadings.

IV.    Conclusion

       Based on the foregoing, the Court will grant the United States’ motion (Doc. 16) for

judgment on the pleadings.

       A separate Order shall issue.




                                            _s/ Robert D. Mariani_______________
                                            Robert D. Mariani
                                            United States District Judge

Dated: July 15, 2021




                                                7
